Shaw C. J.
The Court are of opinion, that the award did substantially follow and decide the case submitted, not in terms, but in legal effect. Strict technical objections to an award are not to be favored ; no precise form is necessary; it is to be construed liberally, and the main consideration for the Court is, whether the matter submitted has been substantially considered and finally passed upon and decided by the arbitrators. The question submitted was, whether Spear, and those in behalf of whom he claimed the pew, under Mary Dunbar, or Hooper the defendant, had the better title at the time of the submission. And the submission provided, that if they found it for the plaintiff, the defendant should convey. Then by awarding that he should convey, by necessary implication they award that the plaintiff had the better title, at the time of the submission. Had this stood alone, it would, we think, have been sufficient. But they also find that it was the property of Mary Dunbar at the time of her decease, and they therefore award that the defendant should convey. This, in effect and by necessary implication, taken in connexion with the subject matter of the controversy and the evidence which had been given, finds that the pew had continued to be the property of those claiming under Mary Dunbar, at the time of the award.
Judgment on the verdict.